Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record. 


 	Independent Claims 1, 8 and 15 are very close to Kumar   et al. (US 2018/0165338) and  Duminy  et al. (US 2018/0276016) . However,  the features “wherein the secondary runtime environment is  assigned to the primary runtime environment via an anchor; executing, by the external interface, the target callee program in the secondary runtime environment; setting, by the target callee program, a termination reason parameter in the ITA; and in response to the target callee program setting the termination reason parameter, performing a termination action in the primary runtime environment comprising clearing data of the anchor, and clearing data shared by the primary runtime environment and the secondary runtime environment.” in combination when taken in the context of the claims as a whole, was neither taught nor rendered obvious by the prior art teachings.

Claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194